Title: To George Washington from Major Ebenezer Gray, 30 September 1778
From: Gray, Ebenezer
To: Washington, George


          
            <Sir>
            Norwalk [Conn.] Septr 30th 1778
          
          By Leiutt Brewster who returned last evening from Setocket, and also by a Gentn who came from N. York last Friday, & to this Place from Huntington Yesterday, I have the following Intelligence, both Stories agreing, (Lt Brewster’s Informant left N. York the same Day the other did,) that for 4 or 5 Days before they left N. York Troops were Constantly imbarking from the City to the Narrows where the transports lay, in which Time they Judge they saw about 3000 imbark—The Ship Carpenters are all impressed to work in the Kings Yard repairing the Shipping. The Transports Ships are still fitting for Sea. Lord Howe hath sailed for England and Admiral Gambier hath the Command of the Brittish Fleet and that last Wednesday about 3000 of the Enemy under the Command of Sir Willm Erskine crossed from the City to Powles Hook supposed to be going to N. Jersey.
          There is Two Fleets lying in sight of this Place—one in Huntington, of about 28 Sail taking in wood for Rhode Island, the other in Cold spring Harbour of about 20 Sail loading with Wood for New York.
          Governor Tryon hath been about 70 miles Eastward fro<m> New York, with a Guard of about 200 m<en &> Horse of Queens County, swearing those whom he did not sware before, he was to be at Huntington Yesterday on his return, it is the Universal Opinion both of the Inhabitants of the City and Iland that the Brittish Army will shortly leave New York—I have one Boat on the Iland which I expect will return tomorrow and shall send Two more this Evening if the Weather 
            
            
            
            permits, if any Intelligence can be had, I shall give your Excellency the earliest Notice. I am Your Excelly Most Obedt & Hume Servt
          
            Ebenr Gray Major
          
        